Title: Gulian C. Verplanck to James Madison, 1 January 1829
From: Verplanck, Gulian C.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Washington
                                
                                January 1st. 1829.
                            
                        
                        Gulian C. Verplanck presents his respects to Mr Madison and, with his best wishes for many happy returns of the New Year to
                            Mr & Mrs Madison requests their acceptance of a NewYork Annual for 1829.
                        It is hoped that Mr Madison will pardon the liberty which has been taken with his name in the preface and
                            will believe that when Francis Herbert expresses his high respect for Mr Madison’s character and public services he
                            speaks the honest and deeply felt sentiment of the real authors.
                        
                            
                                
                            
                        
                    